Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/28/21 have been fully considered but they are not persuasive.
In re pg. 4 the applicant specifies when an office action may be made final.
In response, the office action mailed 2/18/21 was non-final and there are no new grounds of rejection in this office action.

In re pg. 5-6 applicant argues a processor is specified in the claims and therefore claims are not abstract and/or cannot be performed by human.
In response, but for the e.g., “utilizing a processor” language, “identifying, determining, performing, and calculating in the context of this claim encompasses the user thinking. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  In other words regarding claim 1, a human may identify a document, determine chemical 
Note: the term “chemical pathway” reads on any chemical name or identification based on applicant’s own disclosure (In one embodiment, the chemical pathway may include an identification of a chemical reaction. For example, the chemical pathway may include an identification of a plurality of steps involved in the chemical reaction. In another embodiment, the chemical pathway may include an identification of one or more components of a chemical reaction. For example, the chemical pathway may include an identification of one or more reactants in the reaction, one or more characteristics of the reaction itself, one or more byproducts of the chemical reaction, etc. In yet another embodiment, the chemical pathway may include one of a plurality of possible outcomes of a chemical reaction. In still another embodiment, the chemical pathway may include one of a plurality of configurations of one or more molecules (e.g., molecules involved in the chemical reaction, etc.), 0045).


In re pg. 6 the applicant argues only a portion of claim 1 was rejected under USC 103.
In response, claim 1 was rejected as follows 
Lawson discloses:
1. A computer implemented method comprising: 
identifying a textual document (“methods and software for processing text documents and extracting chemical data therein”, abstract; “structure should be intuitively broken down into areas of relevance (acetaldehyde, benzene, ethane) and these are bound together into a text by use of locational parameters”, 0007; “The process includes first parsing the name by breaking it into longest possible text fragments and then submitting the fragments to lexical analysis in order to identify the fragments, according to a set of syntax rules, with use of the pre-defined dictionary”, 0010; 0026-0032; “Many suitable parsing methods are known in the art, and any one or combination of these may be used to identify chemical data in the text. For example, a database containing a list of chemical fragments can serve as the basis for a data parser.”, 0049; 0055-0056, 0061);
determining chemical data within the textual document (e.g., “processing text documents and extracting chemical data therein. Preferred method embodiments comprise: (a) identifying and tagging one or more chemical compounds within a text document; (b) identifying and tagging physical properties related to one or more of those compounds; (c) translating one or more of those compounds into a chemical structure; (d) identifying and tagging one or more chemical reaction descriptions within the text document”, abstract, 0029, 0032, 0047; “the molecular formula or the fragment and surrounding text may be used to generate a chemical name”, 0062; “chemical reactions are identified within the text of a document”, 0072); 
performing an analysis of the chemical data to identify a chemical pathway (chemical pathway may include an identification of one or more components of a chemical reaction; abstract); and 
calculating a probability score for the chemical pathway (“a reaction is accepted based on a mapping score. Depending on the percentage of the acceptable mappings, a mapping score may be given by one or more of the above-mentioned tools. When the score passes a threshold level, the reaction is accepted.”, 0090; “if the reaction does not pass, a second plausibility check using a different embodiment may be attempted. As will be recognized, any combination of the above mapping tools, or additional mapping tools, may be used to verify chemical plausibility”, 0091) utilizing the processor including determining and weighting one or more characteristics of one or more chemical components found within the textual document.
	However, Lawson fails to particularly call for the scores to be labeled as or equate to probabilities. 
Smith teaches (“If, on the other hand, the derived object is determined not to be a true chemical structure (or, alternatively, to have a low probability of being a true chemical structure), the derived object is not stored in the database and is instead discarded”, 0024; confidence scoring confidence score is then calculated at step 232 for each derived object 128 that is not discarded by one of the filters 228. If, at step 236, it is determined that the confidence score indicates that a derived object 128 is not likely to be a true chemical structure, that derived object 128 is simply discarded at step 240. If, on the other hand, it is determined at step 236 that the confidence score indicates a derived object 128 is likely to be a true chemical structure, that derived object 128 is then stored, at step 244, in the database 116 together with, optionally, one or more molecular properties”, 0035; “for a given suspected chemical structure, the level of redundancy over the various steps 208, 212, and 216 may be a variable in the confidence factor calculated at step 232”, 0039; “the confidence scoring module 144 may be employed at step 232 in order to ascertain the confidence that each remaining derived object 128 is not, in fact, an artifact that was present on a page of the document 124. In one embodiment, the confidence scoring module 144 calculates, for each remaining derived object 128, a confidence factor”, 0054-0056; 224, Fig. 2).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and using scores that equate to . 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1, 4-6, 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1
2A Prong 1: The limitation of Identifying a textual document, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
That is, other than reciting “utilizing a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “utilizing a processor” language, in the context of this claim encompasses the user manually identifying a document. 
Similarly, the limitation of determining chemical data, as drafted, is a process that, under its broadest reasonable 
 Similarly, the limitation of performing an analysis, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. A user may manually analyze chemical data by uses their eyes or nose.
Similarly, the limitation of calculating a probability, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. A user may manually calculate a probability score by using math/formulas.
For example, but for the “utilizing a processor” language, “identifying, determining, performing, and calculating in the context of this claim encompasses the user thinking e.g., a human may identify a document, determine chemical data within text, perform an analysis of a chemical data to identify a name of a chemical, and calculate a probability for the chemical name including determining and weighting characteristics of a chemical found in the text If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – using a processor to perform the method steps. The processor in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the claim recites the calculating a probability including weighting. The step is recited at a high level of generality and amounts to mere calculating, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere ‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

Regarding claim 4
2A Prong 1: The limitation of wherein determining the chemical data within the textual document includes identifying and analyzing relationships between a plurality of terms within the textual document as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. It can be performed manually by a user by reading a document.
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite an additional element Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component
Regarding claim 5
2A Prong 1: The limitation of wherein the chemical pathway includes one of a plurality of possible outcomes of a chemical reaction (non functional descriptive material; does not change a process nor add sufficient detail to a process to prevent a human from performing the process) as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Can be performed manually by 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite an additional element Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of stating a chemical includes an outcome of a chemical reaction amounts to no more than mere instructions to apply the exception using a generic computer component
Regarding claim 6
2A Prong 1: The limitation of wherein the chemical data includes one or more details of one or more chemical reactions as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Can be performed manually by a user by reading a document2A Prong 2: This judicial exception is not integrated into a 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of specifying a chemical includes a detail of a reaction amounts to no more than mere instructions to apply the exception using a generic computer component
Regarding claim 8
2A Prong 1: The limitation of wherein calculating the probability score includes identifying one or more patterns within one or more chemical components found within the textual document as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Can be performed by a user manually doing math equations
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of calculating the probability score includes identifying one or more patterns within one or more chemical components found within the textual document amounts to no more than mere instructions to apply the exception using a generic computer componentRegarding claim 9
2A Prong 1: The limitation of wherein calculating the probability score includes predicting an outcome of a chemical reaction, utilizing the chemical data as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Can be performed by a user manually doing math equations
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite an additional element Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of calculating the probability score includes predicting an outcome of a chemical reaction, utilizing the chemical data amounts to no more than mere instructions to apply the exception using a generic computer component.
Regarding claim 10
2A Prong 1: The limitation of wherein calculating the probability score includes comparing the chemical data to a knowledge base to determine one or more characteristics of the chemical data as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite an additional element Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of calculating the probability score includes comparing the chemical data to a knowledge base to determine one or more characteristics of the chemical data amounts to no more than mere instructions to apply the exception using a generic computer component.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson (US 2005/0246316) in view of Smith (US 2013/0218878).
Note: the term “chemical pathway” reads on any chemical name or identification based on applicant’s own disclosure (In one embodiment, the chemical pathway may include an identification of a chemical reaction. For example, the chemical pathway may include an identification of a plurality of steps involved in the chemical reaction. In another embodiment, the chemical pathway may include an identification of one or more components of a chemical reaction. For example, the chemical pathway may include an identification of one or more reactants in the reaction, one or more characteristics of the reaction itself, one or more byproducts of the chemical reaction, etc. In yet another embodiment, the chemical pathway may include one of a plurality of possible outcomes of a chemical reaction. In still another embodiment, the chemical pathway may include one of a plurality of configurations of one or more molecules (e.g., molecules involved in the chemical reaction, etc.), 0045)
Lawson discloses:
1. A computer implemented method comprising: 
identifying a textual document (“methods and software for processing text documents and extracting chemical data therein”, abstract; “structure should be intuitively broken down into areas of relevance (acetaldehyde, benzene, ethane) and these are bound together into a text by use of locational parameters”, 0007; “The process includes first parsing the name by breaking it into longest possible text fragments and then submitting the fragments to lexical analysis in order to identify the fragments, according to a set of syntax rules, with use of the pre-defined dictionary”, 0010; 0026-0032; “Many suitable parsing methods are known in the art, and any one or combination of these may be used to identify chemical data in the text. For example, a database containing a list of chemical fragments can serve as the basis for a data parser.”, 0049; 0055-0056, 0061);
determining chemical data within the textual document (e.g., “processing text documents and extracting chemical data therein. Preferred method embodiments comprise: (a) identifying and tagging one or more chemical compounds within a text document; (b) identifying and tagging physical properties related to one or more of those compounds; (c) translating one or more of those compounds into a chemical structure; (d) identifying and tagging one or more chemical reaction descriptions within the text document”, abstract, 0029, 0032, 0047; “the molecular formula or text may be used to generate a chemical name”, 0062; “chemical reactions are identified within the text of a document”, 0072); 
performing an analysis of the chemical data to identify a chemical pathway (chemical pathway may include an identification of one or more components of a chemical reaction; abstract); and 
calculating a probability score for the chemical pathway (“a reaction is accepted based on a mapping score. Depending on the percentage of the acceptable mappings, a mapping score may be given by one or more of the above-mentioned tools. When the score passes a threshold level, the reaction is accepted.”, 0090; “if the reaction does not pass, a second plausibility check using a different embodiment may be attempted. As will be recognized, any combination of the above mapping tools, or additional mapping tools, may be used to verify chemical plausibility”, 0091) utilizing the processor including determining and weighting one or more characteristics of one or more chemical components found within the textual document.
	However, Lawson fails to particularly call for the scores to be labeled as or equate to probabilities. 
Smith teaches (“If, on the other hand, the derived object is determined not to be a true chemical structure (or, alternatively, to have a low probability of being a true chemical structure), the derived object is not stored in the confidence score is then calculated at step 232 for each derived object 128 that is not discarded by one of the filters 228. If, at step 236, it is determined that the confidence score indicates that a derived object 128 is not likely to be a true chemical structure, that derived object 128 is simply discarded at step 240. If, on the other hand, it is determined at step 236 that the confidence score indicates a derived object 128 is likely to be a true chemical structure, that derived object 128 is then stored, at step 244, in the database 116 together with, optionally, one or more molecular properties”, 0035; “for a given suspected chemical structure, the level of redundancy over the various steps 208, 212, and 216 may be a variable in the confidence factor calculated at step 232”, 0039; “the confidence scoring module 144 may be employed at step 232 in order to ascertain the confidence that each remaining derived object 128 is not, in fact, an artifact that was present on a page of the document 124. In one embodiment, the confidence scoring module 144 calculates, for each remaining derived object 128, a confidence factor”, 0054-0056; 224, Fig. 2).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and using scores that equate to  
4. The computer-implemented method of claim 1, wherein determining the chemical data within the textual document includes identifying and analyzing relationships between a plurality of terms within the textual document (“methods and software for processing text documents and extracting chemical data therein”, abstract; “structure should be intuitively broken down into areas of relevance (acetaldehyde, benzene, ethane) and these are bound together into a text by use of locational parameters”, 0007; “The process includes first parsing the name by breaking it into longest possible text fragments and then submitting the fragments to lexical analysis in order to identify the fragments, according to a set of syntax rules, with use of the pre-defined dictionary”, 0010; 0026-0032; “Many suitable parsing methods are known in the art, and any one or combination of these may be used to identify chemical data in the text. For example, a database containing a list of chemical fragments can serve as the basis for a data parser.”, 0049; 0055-0056, 0061;
Smith: “If, on the other hand, the derived object is determined not to be a true chemical structure (or, alternatively, to have a low probability of being a true chemical structure), the derived object is not stored in the database and is instead discarded”, 0024; confidence scoring module, 0032; “A confidence score is then calculated at step 232 for each derived object 128 that is not discarded by one of the filters 228. If, at step 236, it is determined that the confidence score indicates that a derived object 128 is not likely to be a true chemical structure, that derived object 128 is simply discarded at step 240. If, on the other hand, it is determined at step 236 that the confidence score indicates a derived object 128 is likely to be a true chemical structure, that derived object 128 is then stored, at step 244, in the database 116 together with, optionally, one or more molecular properties”, 0035). 5. The computer-implemented method of claim 1, wherein the chemical pathway (reads on chemical name) includes one of a plurality of possible outcomes of a chemical reaction (“identifying and tagging one or more chemical reaction descriptions within the text document”, abstract; “all reactions identified by a human reader (correctly identified reactions/all reactions). "Precision" gives a measurement of the quality of the results and is defined as the proportion of those reactions correctly identified by the software compared to all reactions identified by the software (correctly identified reactions/all reactions)”, 0025; “Among the objects a preferred embodiment can identify are: (1) bibliographic data; (2) chemical names; (3) chemical reaction”, 0028, 0083; “a reaction is accepted based on a mapping score. Depending on the percentage of the acceptable mappings, a mapping score may be given by one or more of the above-mentioned tools. When the score passes a threshold level, the reaction is accepted.”, 0090). 6. The computer-implemented method of claim 1, wherein the chemical data includes one or more details of one or more chemical reactions (abstract, 0023-0032, 0072, 0074, 0083; Smith: “If, on the other hand, the derived object is determined not to be a true chemical structure (or, alternatively, to have a low probability of being a true chemical structure), the derived object is not stored in the database and is instead discarded”, 0024; confidence scoring module, 0032; “A confidence score is then calculated at step 232 for each derived object 128 that is not discarded by one of the filters 228. If, at step 236, it is determined that the confidence score indicates that a derived object 128 is not likely to be a true chemical structure, that derived object 128 is simply discarded at step 240. If, on the other hand, it is determined at step 236 that the confidence score indicates a derived object 128 is likely to chemical structure, that derived object 128 is then stored, at step 244, in the database 116 together with, optionally, one or more molecular properties”, 0035). 8. The computer-implemented method of claim 1, wherein calculating the probability score includes identifying one or more patterns within one or more chemical components found within the textual document (“methods and software for processing text documents and extracting chemical data therein”, abstract; “structure should be intuitively broken down into areas of relevance (acetaldehyde, benzene, ethane) and these are bound together into a text by use of locational parameters”, 0007; “The process includes first parsing the name by breaking it into longest possible text fragments and then submitting the fragments to lexical analysis in order to identify the fragments, according to a set of syntax rules, with use of the pre-defined dictionary”, 0010; 0026-0032; “Many suitable parsing methods are known in the art, and any one or combination of these may be used to identify chemical data in the text. For example, a database containing a list of chemical fragments can serve as the basis for a data parser.”, 0049; 0055-0056, 0061;
Smith: “If, on the other hand, the derived object is determined not to be a true chemical structure (or, alternatively, to have a low probability of being a true chemical structure), the derived object is not stored in the database and is instead discarded”, 0024; confidence scoring module, 0032; “A confidence score is then calculated at step 232 for each derived object 128 that is not discarded by one of the filters 228. If, at step 236, it is determined that the confidence score indicates that a derived object 128 is not likely to be a true chemical structure, that derived object 128 is simply discarded at step 240. If, on the other hand, it is determined at step 236 that the confidence score indicates a derived object 128 is likely to be a true chemical structure, that derived object 128 is then stored, at step 244, in the database 116 together with, optionally, one or more molecular properties”, 0035; 0054-0056; 224, Fig. 2). 

9.    (ORIGINAL) The computer-implemented method of Claim 1, wherein calculating the probability score includes predicting an outcome of a chemical reaction, utilizing the chemical data.
Smith: “If, on the other hand, the derived object is determined not to be a true chemical structure (or, alternatively, to have a low probability of being a true chemical structure), the derived object is not stored in the database and is instead discarded”, 0024; confidence scoring module, 0032; “A confidence score is then calculated at step 232 for each derived object 128 that is not discarded by one of the confidence score indicates that a derived object 128 is not likely to be a true chemical structure, that derived object 128 is simply discarded at step 240. If, on the other hand, it is determined at step 236 that the confidence score indicates a derived object 128 is likely to be a true chemical structure, that derived object 128 is then stored, at step 244, in the database 116 together with, optionally, one or more molecular properties”, 0035; 0054-0056; 224, Fig. 2).
10. 	The computer-implemented method of Claim 1, wherein calculating the probability score includes comparing the chemical data to a knowledge base to determine one or more characteristics of the chemical data (Smith: “If, on the other hand, the derived object is determined not to be a true chemical structure (or, alternatively, to have a low probability of being a true chemical structure), the derived object is not stored in the database and is instead discarded”, 0024; confidence scoring module, 0032; “A confidence score is then calculated at step 232 for each derived object 128 that is not discarded by one of the filters 228. If, at step 236, it is determined that the confidence score indicates that a derived object 128 is not likely to be a true chemical structure, that derived object 128 is simply discarded at step 240. If, on the other hand, it is confidence score indicates a derived object 128 is likely to be a true chemical structure, that derived object 128 is then stored, at step 244, in the database 116 together with, optionally, one or more molecular properties”, 0035; 0054-0056; 224, Fig. 2).

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lawson (US 2005/0246316) and Smith (US 2013/0218878) in view of Tran (US 10,262,107).
3. The computer-implemented method of claim 1, wherein calculating the probability score includes building a predictive model (“The process includes first parsing the name by breaking it into longest possible text fragments and then submitting the fragments to lexical analysis in order to identify the fragments, according to a set of syntax rules, with use of the pre-defined dictionary”, 0010; 0026-0032; “Many suitable parsing methods are known in the art, and any one or combination of these may be used to identify chemical data in the text. For example, a database containing a list of chemical fragments can serve as the basis for a data parser.”, 0049; 0055-0056, 0061; Smith: documents, abstract, 0005; “data warehouses containing multiple heterogeneous types of documents, such as, for example, Microsoft Word documents, Portable Document Format (PDF) documents, presentations, drawings, etc., and that can convert the drawn images of chemical structures contained within those documents into searchable objects that are linked to the source of the data”, 0007; “documents for prior art”, 0009, 0012).
 The combination of Lawson and Smith fails to particularly call for calculating the probability score includes building a predictive model.
Tran teaches calculating the probability score includes building a predictive model (“text mining from scientific documents (e.g., search tool for interactions of chemicals (STITCH))”, C7, L48-52; “the features used for building the classifier can include, but are not limited to, the following: drug's clinical side effect keywords; and other drug properties (e.g., chemical structures, protein targets, and so forth”, “the features used for building the classifier can include, but are not limited to, the following: drug's clinical side effect keywords; and other drug properties (e.g., chemical structures, protein targets, and so forth”, C7, 65-C8. 2; “Chemical informatics techniques can predict drug side effects by comparing the structural similarity of drugs. Protein structural similarity is learned by the deep learning system to predict drug side effects. More recently, network and chemical properties are used for predictive models of drug effects and 
“In simpler Markov models (like a Markov chain), the state is directly visible to the observer, and therefore the state transition probabilities are the only parameters. In a hidden Markov model, the state is not directly visible, but output, dependent on the state, is visible. Each state has a probability distribution over the possible output tokens.”, C13, 9-32; C14, 12-32;
“for each diagnosis, a hidden Markov model can be built, such that a maximum likelihood or maximum a posteriori decision can be made based on the frequency of occurrence of a particular test event from a plurality of measurements or a time points. As part of this model, the probability of error and resultant diagnostic confidence indication for a particular decision can be output as well”, C15, 28-55).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and adding a markov model can help determine probability of errors and confidence and network and chemical properties can be used for predictive models of drug effects (Tran C10).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R VINCENT/Primary Examiner, Art Unit 2123